—Judgment, Supreme Court, New York County (James N. White, J.), rendered March 29, 1989 in favor of plaintiff in the amount of $507,938, unanimously affirmed, with costs. Order of the same court, entered February 27, 1989, which denied defendant’s motion to set aside the trial court’s decision, unanimously affirmed, with costs.
Pursuant to written agreements, defendant agreed to divide the recovery, if any, in various personal injury actions referred to defendant by plaintiff’s decedent. It is well settled that such agreements will be upheld in accordance with their terms where the referring attorney "contributed some work, labor or service toward the earning of the fee” (Oberman v Reilly, 66 AD2d 686, 687, lv dismissed 48 NY2d 654; Matter of Fuller, 122 AD2d 792; A. Stanley Proner, P. C. v Julien & Schlesinger, 134 AD2d 182). We are satisfied that plaintiff’s decedent provided sufficient services to justify the judgment in her favor. Concur—Kupferman, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.